Citation Nr: 1637959	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-46 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hepatitis C, to include whether new and material evidence has been submitted to reopen the previously denied claim.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issues have been amended accordingly.

The Veteran attended a hearing at the Board in Washington, DC in April 2016.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for hepatitis C on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2002 rating decision denied service connection for hepatitis C; the Veteran did not appeal that decision or submit new and material evidence during the appeal period. 


2.  Some of the evidence submitted since the 2002 decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the July 2002 denial of service connection for hepatitis C to reopen the claim.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a July 2002 rating decision, the RO denied service connection for hepatitis C, because the evidence did not show the condition was related to service, to include in-service infectious hepatitis or his duties at a hospital.  The Veteran did not  appeal that denial or submit new and material evidence within the appeal period.  Accordingly, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Evidence received since the prior final rating decision in July 2002, includes a statement from the Veteran's brother suggesting he was told about the Veteran having to work with dirty linens and being stuck by needles.  Additionally, a VA examination in June 2009 noted the problem of hepatitis C with a reported date of onset in 1971, and that the Veteran was told he had hepatitis in the military that was subsequently found to be hepatitis C.  In answer to the question whether the injury or disease occurred during active service, the examiner responded "Yes".  While the examiner indicated the claims file had not been reviewed, and the responses given to those questions were clearly based on a history provided by the Veteran, for purposes of new and material evidence analysis, the opinion is presumed credible.  

Accordingly, such evidence is new and material, and the claim for service connection for hepatitis C is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hepatitis C is reopened.


REMAND

Reopening the claim does not end the inquiry, and the claim must now be addressed on the merits.  However, the Board finds that additional development is needed.  

The Veteran has alleged that his hepatitis C is related to the infectious hepatitis treated in service, or is related to his duties in service handling soiled hospital laundry.  He has also alleged he suffered several needle sticks while handling the laundry, and that no rubber gloves or other protective gear was provided.  His service treatment records reflect he was treated for infectious hepatitis, which the Veteran indicated on his separation examination was due to drinking contaminated well water.  His service treatment records, however, are negative for complaints or treatment for needle  sticks, and the reliability of that assertion has not been established.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

Service treatment records also show that he was treated for gonococcal infections  in September 1970 and December 1970/January 1971.  Other evidence of record indicates the Veteran received a tattoo prior to service and subsequent to service in the 1990's, and that he engaged in intravenous drug abuse.  In light of the above, the Board finds that a medical opinion is needed to address the claim.

During his hearing, the Veteran's representative suggested that the Veteran's hepatitis C may be aggravated by medication taken for PTSD.  At this time there is no competent evidence suggesting such a relationship exists.  The Veteran should be afforded appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) on establishing service connection for hepatitis C on a secondary basis.    If competent evidence is received on this theory of entitlement, then an opinion should be obtained.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate         the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  



Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter on substantiating a claim for service connection for    hepatitis C on a secondary basis.

2.  Obtain updated VA treatment records and associate them with the claims file. 

3.  Send the claims file to a VA physician specializing in infectious disease, gastroenterology, or hepatology.  The specialist is asked to review the claims file and provide  an opinion on the Veteran's claim for service connection  for hepatitis C.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  Following review of the claims file, the examiner is asked to address the following:

a. Is it is it more likely, less likely, or at least as likely   as not (50/50 probability) that the Veteran's current hepatitis C is related to or a continuation of the in-service diagnosis of infectious hepatitis.  Please explain why or why not.





b. If not related to the in-service infectious hepatitis, for each risk factor below, please state whether is it more likely, less likely, or at least as likely as not that the risk factor caused his hepatitis C:
1) Handling soiled hospital linens;
2) Alleged needle sticks while handling laundry;
3) Sexual activity resulting in gonorrhea on two occasions; 
4) Pre- or post-service tattoos;
5) Intravenous drug abuse. 

The examiner should provide a rationale for the opinions provided. 

4.  After completion of the above and any other development deemed necessary, to include obtaining an opinion on secondary service connection if competent evidence suggesting such a relationship is received, readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


